Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 6, 2018

                                     No. 04-18-00119-CV

                          IN THE INTEREST OF S.Q., A CHILD,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-1813-CV
                        The Honorable Steve Burgess, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief is due to be filed on April 10, 2018. On April 3, 2018, appellant
filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED IN PART, and appellant’s brief must be filed no later than
April 30, 2018. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court